t c memo united_states tax_court antonio t croteau petitioner v commissioner of internal revenue respondent docket no filed date antonio t croteau pro_se joan s dennett for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in and an accuracy-related_penalty of dollar_figure on petitioner's federal_income_tax for the issues for decision are are certain payments that petitioner antonio t croteau mr croteau made during to or on behalf of jeanne anne marie croteau ms croteau deductible for that year as alimony or separate_maintenance payments under sec_215 we hold that they are not is petitioner liable for for the accuracy-related_penalty under sec_6662 we hold that he is findings_of_fact some of the facts have been stipulated and are so found petitioner resided in whitefish montana at the time the petition was filed petitioner married ms croteau in date they separated in date on date petitioner and ms croteau executed a marital settlement agreement agreement which petitioner had prepared in preparing the agreement petitioner used as a model a marital settlement agreement that had been entered into by his son and the former wife of his son on date mr croteau filed a petition in the superior court of california county of ventura for dissolution of his marriage to ms croteau petition for dissolution of marriage the petition for dissolution of marriage was a preprinted form on which mr croteau provided certain information requested by the form that preprinted form stated inter alia unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure petitioner requests confirmation as separate assets and obliga- tions the items listed mr croteau did not list any such items in the petition for dissolution of marriage the agreement was attached to and filed with the petition for dissolution of marriage the agreement provided in pertinent part as follows i antonio theodore croteau husband and i jeanne anne marie croteau wife agree as follows i generally we are now husband and wife c we now intend by this agreement to make a final and complete settlement of all our rights and obligations concerning division of property and spous- al support iii support payments to spouse in consideration of the other terms of this agreement and whereas both spouses are fully self-supporting both parties waive all right or claim which they may now have to receive support or maintenance from the other no court shall have jurisdiction to award spousal support at any time regardless of any circumstances that may arise division of community_property and debts the iv parties warrant and declare under penalty of perjury that the assets and liabilities divided in this agree- ment constitute all their community and quasi-community assets and liabilities in the event that the division is unequal the parties knowingly and intelligently waive an equal distribution of the community_property a husband is awarded and assigned the following assets as his share of the community_property b wife is awarded and assigned the following assets as her share of the community_property chevrolet pick up license no 3z23039 country camper motorhome license no 2eae391 suzuki samurai license no 1sdj835 u-save trailer license no 1ah6844 log cabin on highway at mcgregor lake montana household possessions including jewelry collection husband shall forthwith remove his name from registration and registration shall be solely in wife's name c debts husband antonio theodore croteau agrees to deliver the aforementioned vehicles free and clear of any liens he also shall make payments on the mcgregor lake cabin until it is fully paid for husband agrees to maintain insurance on the aforementioned vehicles until janu- ary 1st v equalization payment in the interest of fairness and in consideration of the manner in which the property was divided husband shall pay to wife the following sums as a division of the community_property husband agrees to pay dollar_figure per month begin- ning on april 1st and ending april lst he also shall pay wife dollar_figure for moving_expenses also due april 1st husband also agrees to pay health insurance for wife and any auto repairs or maintenance on the aforemen- tioned vehicles or other necessities from january 1st through date not to exceed dollar_figure total vi reservation of jurisdiction the parties agree that the court shall have jurisdic- tion to make whatever orders may be necessary or desir- able to carry out this agreement and to divide equally between the parties any community assets or liabilities omitted from division under this agreement vii advice of counsel the parties recognize that the termination of the marriage division of marital property and payment agreement will be determined by this instrument we recognize that we each have a right to seek advice from independent counsel of our own choosing and that we knowingly and with due regard for the importance of same have elected to proceed with this agreement ix presentation to court this agreement shall be presented to the court in any divorce proceeding between the parties it shall be incorporated in the judgement therein the parties shall be ordered to comply with all its provisions and all warranties and remedies provided in this agreement shall be preserved x disclosures each party has made a full and honest disclosure to the other of all current finances and assets and each enters into this agreement in reliance thereon each warrants to the other and declares under penalty of perjury that the assets and liabilities divided in this agreement constitute all of their community assets and liabilities xi binding effect this agreement and each provision thereof is ex- pressly made binding upon heirs assigns executors administrators representatives and successors in interest of each party during petitioner made payments by check to or on behalf of ms croteau that totaled dollar_figure of that total amount dollar_figure was paid pursuant to that portion of the agree- ment entitled division of community_property and debts and approximately dollar_figure was paid pursuant to that portion of the agreement entitled equalization payment petitioner filed a u s individual_income_tax_return re- turn for in which he claimed a deduction for alimony in the amount of dollar_figure in the notice_of_deficiency notice issued to petitioner with respect to his taxable_year respondent determined that petitioner is not entitled to the alimony deduction that he claimed in his return and that he is liable for the accuracy-related_penalty under sec_6662 opinion petitioner has the burden of proving error in respondent's determinations rule a 290_us_111 claimed alimony deduction sec_215 allows an individual to deduct alimony or separate_maintenance payments made by such individual during his or her taxable_year sec_215 defines the term alimony_or_separate_maintenance_payment to mean any alimony_or_separate_maintenance_payment as defined in sec_71 that i sec_2 respondent's disallowance of the alimony deduction claimed by petitioner in his return resulted in an increase in peti- tioner's adjusted_gross_income consequently respondent also made adjustments in the notice totaling dollar_figure to the itemized_deductions that petitioner claimed in his return includible in the gross_income of the recipient under sec_71 neither sec_215 nor sec_71 applies if the spouses file a joint_return sec_71 sec_71 defines the term alimony or separate main- tenance payment to mean any cash payment if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of sepa- rate maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse petitioner contends that during he made payments totaling dollar_figure to or on behalf of ms croteau which consti- tute alimony or separate_maintenance payments as defined in sec_215 all but dollar_figure of the total payments claimed by petitioner were made by checks that are part of the record in this case petitioner contends that he made the remaining dollar_figure payment in cash except for his uncorroborated self-serving although petitioner claimed a total alimony deduction of dollar_figure in his return he conceded at trial that he is not entitled to dollar_figure of that amount testimony on which we are unwilling to rely there is no evidence in the record to support petitioner's claim as to that dollar_figure payment consequently in the event that the court were to decide that petitioner is entitled to deduct under sec_215 all or a portion of the payments that he made to or on behalf of ms croteau during the maximum amount of such a deduction would be dollar_figure we shall now address whether petitioner has established that his liability to make the payments at issue terminated upon the death of ms croteau because resolution of that question will be dispositive of the issue presented under sec_215 the agreement is silent as to whether petitioner was liable to make the payments at issue after the death of ms croteau conse- quently we must look to the effect of state law on that ques- tion see 102_f3d_842 6th cir affg tcmemo_1995_183 81_tc_614 affd without published opinion 829_f2d_39 6th cir cal civ code sec b west repealed by cal stat sec_3 effective date provides b effect of death or remarriage except as otherwise agreed by the parties in writing the obliga- tion of any party under any order or judgment for the support and maintenance of the other party shall termi- nate upon the death of either party or the remarriage of the other party if the payments at issue were for the support and maintenance of ms croteau within the meaning of cal civ code sec b they would terminate at the death of ms croteau cal civ code sec b and would comply with the definitional requirement for alimony or separate_maintenance payments that is set forth in sec_71 if the payments at issue were for the division of community_property they would not terminate at the death of ms croteau cf lipka v lipka p 2d cal cal civ code sec b and would not comply with that definitional requirement we find the terms of the agreement to be unequivocal in providing that petitioner and ms croteau waived all right or claim that they may have had to receive support or maintenance from the other4 and that all payments which petitioner was to make to or on behalf of ms croteau were for the division of their community_property on the instant record we find that the agreement stated in pertinent part support payments to spouse in consideration of the other terms of this agreement and whereas both spouses are fully self-supporting both parties waive all right or claim which they may now have to receive support or maintenance from the other no court shall have jurisdiction to award spousal support at any time regardless of any circumstances that may arise indeed petitioner conceded at trial that the payments at issue were made either under the portion of the agreement enti- tled division of community_property and debts or the portion of the agreement entitled equalization payment the portion of the agreement entitled division of community_property and debts provided in pertinent part continued the payments at issue were not for the support and maintenance of ms croteau within the meaning of cal civ code sec b but were for the division of the community_property of petitioner and ms croteau petitioner attempts to disavow the agreement he claims that he and ms croteau intended that the payments at issue were to be for the support of ms croteau and that they did not intend that such payments were to be for the division of their community_property on the record before us we shall not allow petitioner to disavow the agreement into which he and ms croteau entered continued the parties warrant and declare under penalty of perjury that the assets and liabilities divided in this agreement constitute all their community and quasi-community assets and liabilities in the event that the division is un- equal the parties knowingly and intelligently waive an equal distribution of the community_property the portion of the agreement entitled equalization payment stated in the interest of fairness and in consideration of the manner in which the property was divided husband shall pay to wife the following sums as a division of the community_property husband agrees to pay dollar_figure per month begin- ning on april 1st and ending on april 1st he also shall pay wife dollar_figure for moving_expenses also due april 1st husband also agrees to pay health insur- ance for wife and any auto repairs or maintenance on the aforementioned vehicles or other necessities from january 1st through date not to exceed dollar_figure total under california law the agreement is a contract which is governed by the same principles applicable to contracts gener- ally see in re marriage of hasso cal rptr cal continued see 565_f2d_1388 9th cir remanding tcmemo_1973_223 433_f2d_757 9th cir affg tcmemo_1969_87 102_tc_406 based on our examination of the entire record before us we find a that petitioner has failed to persuade us that the payments at issue were for the support and maintenance of ms croteau within the meaning of cal civ code sec b and b that consequently cal civ code sec b which requires the obligation of a party under an order or judgment for the support and maintenance of the other party to terminate upon the death of either party does not apply to those payments and that petitioner has failed to establish that the payments at issue satisfy the definitional requirement for alimony or sepa- rate maintenance payments that is set forth in sec_71 accordingly petitioner has failed to show that continued app 1st under california contract law extrinsic evi- dence concerning the facts and circumstances surrounding the execution of a property settlement agreement is not admissible to vary or alter that agreement if the terms of the contract are susceptible of only one reasonable interpretation see cal civ proc code sec west in re marriage of iberti cal rptr 2d cal app 2d see also cal civ code sec west we conclude that the terms of the agreement are susceptible to only one reasonable interpreta- tion consequently we shall disregard the extrinsic evidence offered by petitioner concerning the alleged terms of the agree- ment which conflict with the actual terms of the agreement those payments are alimony or separate_maintenance payments within the meaning of sec_215 therefore respondent's determination disallowing the alimony deduction claimed by petitioner for is sustained sec_6662 sec_6662 imposes an addition_to_tax equal to percent of the underpayment_of_tax attributable to inter alia negligence or disregard of rules or regulations under sec_6662 for purposes of sec_6662 the term negli- gence includes any failure to make a reasonable attempt to comply with the internal_revenue_code and disregard includes any careless reckless or intentional disregard sec_6662 negligence has also been defined as a lack of due care or failure to do what a reasonable person would do under the circumstances 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 affd 893_f2d_656 4th cir the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the pertinent facts and circum- stances including the taxpayer's efforts to assess his or her proper tax_liability and the knowledge and experience of the taxpayer sec_1_6664-4 income_tax regs petitioner makes no argument concerning respondent's deter- mination under sec_6662 except for his claim which we have rejected that he and ms croteau did not intend that the terms of the agreement control the payments at issue based on our examination of the entire record before us we find that petitioner has failed to show that he acted with reasonable_cause and in good_faith or that he otherwise exercised due care or made a reasonable attempt to comply with the internal_revenue_code when he claimed the alimony deduction at issue accord- ingly we sustain respondent's determination imposing the accuracy-related_penalty under sec_6662 for to reflect the foregoing decision will be entered for respondent
